DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Attorney Joel S. Sonnenberg on 25 February 2021. 
The application has been amended as follows:

1. (Currently Amended) A porous scaffold [[consisting essentially of: 
decellularized extracellular matrix (dECM) particles and an elastomer; 
wherein the scaffold is planar having a thickness of about 100 µm or greater; 
wherein the scaffold comprises irregularly shaped pores having a random orientation and distribution throughout the scaffold; [[
wherein the scaffold is free of crosslinking between the molecular components of the scaffold and is not a gel;
wherein the scaffold is substantially free of liquid; 
wherein the scaffold is mechanically robust enough to retain its structural integrity while undergoing cutting and multiple foldings in surgical applications, wherein retaining its structural integrity comprises not breaking, crumbling, flaking or tearing; and 
wherein the porous scaffold is sized and configured for use with cells, a tissue, or an organ.
2. (Cancelled)  
3. (original) The scaffold of claim 1, wherein the scaffold is a monolithic, continuous structure.  
4. (original) The scaffold of claim 1, wherein the scaffold, in a dry state, exhibits a Young's modulus in the range of from about 1 MPa to about 30 MPa.  
5. (original) The scaffold of claim 1, wherein the scaffold, in a dry state, exhibits an ultimate tensile strength of from about 0.1 MPa to about 1.5 MPa.  
6. (original) The scaffold of claim 1, wherein the scaffold exhibits an absorbency in the range of from about 100% to about 500%.
7. (original) The scaffold of claim 1, [[the scaffold having from about 30% to about 80% by weight dECM particles, based on the total solids content of the scaffold, and from about 20% to about 70% by weight elastomer, based on the total solids content of the scaffold.  
8. (Cancelled)  
9. (original) The scaffold of claim 1, wherein the scaffold is capable of supporting a population of human mesenchymal stem cells, hepatocytes or ovarian follicles, the population 
10. (previously presented) The scaffold of claim 1, wherein the scaffold is capable of supporting ovarian tissue which retains its viability over a time period of at least 8 weeks and is capable of supporting the development of one or more vasa-positive oocytes from the ovarian tissue, when the scaffold is cultured in vitro.  
11. (original) The scaffold of claim 10, wherein the dECM particles are derived from an ovary.  
12. (original) The scaffold of claim 1, wherein the scaffold is capable of supporting muscle tissue which retains its viability over a time period of at least 6 weeks when the scaffold is implanted in a mammalian subject in vivo.
13. (previously presented) The scaffold of claim 12, wherein the dECM particles are derived from muscle, liver, heart, kidney, uterus, skin, or collagen.
14.-21. (Cancelled)
22. (previously presented) The scaffold of claim 1, the scaffold having an external topography that is complementary to a pattern mold.  
23.-27. (Cancelled)

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a porous scaffold comprising the combination of structural and 
decellularized extracellular matrix (dECM) particles and an elastomer; 
wherein the scaffold is planar having a thickness of about 100 µm or greater; 
wherein the scaffold comprises irregularly shaped pores having a random orientation and distribution throughout the scaffold;  
wherein the scaffold is free of crosslinking between the molecular components of the scaffold and is not a gel;
wherein the scaffold is substantially free of liquid; 
wherein the scaffold is mechanically robust enough to retain its structural integrity while undergoing cutting and multiple foldings in surgical applications, wherein retaining its structural integrity comprises not breaking, crumbling, flaking or tearing; and 
wherein the porous scaffold is sized and configured for use with cells, a tissue, or an organ.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub No. 2005/0222661 A1

US PG Pub No. 2017/0360992 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774                                                                                                                                                                                       

/JERRAH EDWARDS/             Supervisory Patent Examiner, Art Unit 3774